UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6235



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE BENNETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. William L. Osteen,
District Judge. (CR-94-189)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Bennett, Appellant Pro Se. Benjamin H. White, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Bennett appeals the district court’s order denying his

motion for a reduction of sentence for substantial assistance under

Fed. R. Crim. P. 35(b).*     We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. See United States

v. Bennett, No. CR-94-189 (M.D.N.C. Jan. 24, 2002).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




     *
        Bennett   styled   the   motion   for   relief   as     “specific
performance.”


                                  2